DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-9, 11, 12 and 15 of U.S. Patent No. 11,373,588 B2 to Kim et al. Although the claims at issue are not identical, they are not patentably distinct from each other because they have similar limitations as shown below: 
17/735,438
11,373,588
1. A display device comprising:

pixels;

5first scan lines connected to the pixels to supply first scan signals to the pixels at a second frequency which corresponds to an image refresh rate of the pixels;

second scan lines connected to the pixels to supply second scan signals different from the first scan signals to the pixels at the second frequency;

third scan lines connected to the pixels to supply third scan signals to the pixels at 10a first frequency; and

data lines connected to the pixels to supply data signals to the pixels based on the second frequency.

9. The display device, further comprising:

emission control lines connected to the pixels to supply emission control signals to the pixels at the first frequency; and

52fourth scan lines connected to the pixels to supply a fourth scan signal to the pixels at the second frequency.
1. A display device comprising:

pixels;

first scan lines connected to the pixels to supply first scan signals to the pixels at a second frequency which corresponds to an image refresh rate of the pixels;

second scan lines connected to the pixels to supply second scan signals different from the first scan signals to the pixels at the second frequency;

third scan lines connected to the pixels to supply third scan signals to the pixels at a first frequency;

emission control lines connected to the pixels to supply emission control signals to the pixels at the first frequency; and

data lines connected to the pixels to supply data signals to the pixels based on the second frequency.
2. The display device, wherein the first frequency is 15greater than the second frequency.
2. The display device, wherein the first frequency is greater than the second frequency.
3. The display device, wherein the second frequency corresponds to a proper divisor of the first frequency.
3. The display device, wherein the second frequency corresponds to a proper divisor of the first frequency.
4. The display device, wherein the first frequency corresponds to twice a maximum refresh rate of the display device.
4. The display device, wherein the first frequency corresponds to twice a maximum refresh rate of the display device.
5. The display device, further comprising:

a first scan driver configured to supply the first scan signals to the first scan lines;

51a second scan driver configured to supply the second scan signals to the second scan lines;

a third scan driver configured to supply the third scan signals to the third scan lines; and

5a data driver configured to supply the data signals to the data lines.
6. The display device, further comprising:

a first scan driver configured to supply the first scan signals to the first scan lines;

a second scan driver configured to supply the second scan signals to the second scan lines;

a third scan driver configured to supply the third scan signals to the third scan lines;

an emission driver configured to supply the emission control signals to the emission control lines; and

a data driver configured to supply the data signals to the data lines.
6. The display device, wherein the first scan driver and the second scan driver supply the first scan signals and the second scan signals during a display scan period in one frame period and do not supply the first scan signals and the 10second scan signals during a self-scan period in the one frame period,

wherein the data signal is written to the pixels in the display scan period, and

wherein the third scan driver supplies the third scan signals in the self-scan period so that bias is applied to a driving transistor included in each of the pixels.
7. The display device, wherein the first scan driver and the second scan driver supply the first scan signals and the second scan signals during a display scan period in one frame period and do not supply the first scan signals and the second scan signals during a self-scan period in the one frame period,

wherein the data signal is written to the pixels in the display scan period, and

wherein the third scan driver supplies the third scan signals in the self-scan period so that bias is applied to a driving transistor included in each of the pixels.
7. The display device, wherein, when the pixels are driven at a maximum

 refresh rate, the number of repetition times of the display scan period is the same as the number of repetition times of the self-scan period.
8. The display device, wherein, when the pixels are driven at a maximum refresh rate, the number of repetition times of the display scan period is the same as the number of repetition times of the self-scan period.
8. The display device, wherein, when the image 20refresh rate is decreased, the number of the self-scan periods is increased.
9. The display device, wherein, when the image refresh rate is decreased, the number of the self-scan periods is increased.
10. A display device, comprising:

5pixels;

first scan lines connected to the pixels to supply first scan signals to the pixels at a second frequency which corresponds to an image refresh rate of the pixels;

second scan lines connected to the pixels to supply second scan signals different from the first scan signals to the pixels at the second frequency;

10third scan lines connected to the pixels to supply third scan signals to the pixels at a first frequency; and

data lines connected to the pixels to supply data signals to the pixels based on the second frequency,

wherein a pixel disposed on an i-th horizontal line of the pixels comprises:

15a light emitting element including a first electrode, and a second electrode connected to a second power supply;

a first transistor including a first electrode connected to a first node electrically connected to a first power supply, and configured to control a driving current based on a voltage of a second node;

20a second transistor connected between a data line of the data lines and the first node, and turned on by the first scan signals supplied to an i-th first scan line of the first scan lines;

a third transistor connected between the second node and a third node connected to a second electrode of the first transistor, and turned on by the second scan signals 53supplied to an i-th second scan line of the second scan lines;

a fourth transistor connected between the third node and an i-th emission control line, between the third node and a bias power source, between the first node and the i-th emission control line, or between the first node and the bias power source, and turned on 5by the third scan signals supplied to an i-th third scan line; and

a storage capacitor connected between the first power supply and the second node, and

wherein i is a natural number.
  
1011. The display device, further comprising:

emission control lines connected to the pixels to supply emission control signals to the pixels at the first frequency,

wherein the pixel disposed on the i-th horizontal line further comprises:

a fifth transistor connected between the first power supply and the first node, and 15configured to be turned off by the emission control signal supplied to the i-th emission control line of the emission control lines; and

a sixth transistor connected between the third node and the first electrode of the light-emitting element and turned off together with the fifth transistor.
  
2012. The display device, wherein the pixel disposed on the i-th horizontal line further comprises:

a seventh transistor connected between the first electrode of the light-emitting element and a first initialization power source and is turned on by the third scan signals; and

54an eighth transistor connected between the second node and a second initialization power source and turned on by a fourth scan signal supplied to an i-th fourth scan line, and

wherein the second frequency corresponds to a proper divisor of the first 5frequency.
11. A display device, comprising:

pixels;

first scan lines connected to the pixels to supply first scan signals to the pixels at a second frequency which corresponds to an image refresh rate of the pixels;

second scan lines connected to the pixels to supply second scan signals different from the first scan signals to the pixels at the second frequency;

third scan lines connected to the pixels to supply third scan signals to the pixels at a first frequency;

emission control lines connected to the pixels to supply emission control signals to the pixels at the first frequency; and

data lines connected to the pixels to supply data signals to the pixels based on the second frequency,

wherein a pixel disposed on an i-th (i is a natural number) horizontal line of the pixels comprises:

Page 4 of 10Appl. No. 17/350,042a light emitting element including a first electrode, and a second electrode connected to a second power supply;

a first transistor including a first electrode connected to a first node electrically connected to a first power supply, and configured to control a driving current based on a voltage of a second node;

a second transistor connected between a data line of the data lines and the first node, and turned on by the first scan signals supplied to an i-th first scan line of the first scan lines;

a third transistor connected between the second node and a third node connected to a second electrode of the first transistor, and turned on by the second scan signals supplied to an i-th second scan line of the second scan lines;

a fourth transistor connected between the third node and an i-th emission control lines, between the third node and a bias power source, between the first node and the i-th emission control line, or between the first node and the bias power source, and turned on by the third scan signals supplied to an i-th third scan line;

a fifth transistor connected between the first power supply and the first node, and configured to be turned off by the emission control signals supplied to an i-th emission control line of the emission control lines; and

a storage capacitor connected between the first power supply and the second node, and

wherein i is a natural number.
  
12. The display device, wherein the pixel disposed on the i-th horizontal line further comprises:

Page 5 of 10Appl. No. 17/350,042a sixth transistor connected between the third node and the first electrode of the light-emitting element and turned off together with the fifth transistor;

a seventh transistor connected between the first electrode of the light-emitting element and a first initialization power source and is turned on by the emission control signals or the third scan signals; and

an eighth transistor connected between the second node and a second initialization power source and turned on by a fourth scan signal supplied to an i-th fourth scan line.

14. The display device,

wherein each of the first transistor, the second transistor, the fifth transistor, and the sixth transistor is a P-type transistor, and

wherein each of the third transistor and the eighth transistor is an N-type oxide semiconductor transistor.
15. The display device,

wherein each of the first transistor, the second transistor, the fifth transistor, and the sixth transistor is a P-type transistor, and

wherein each of the third transistor and the eighth transistor is an N-type oxide semiconductor transistor.

Claim 13 is dependent on claims 10-12.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-9 of U.S. Patent No. 11,056,049 B2 to Kim et al. Although the claims at issue are not identical, they are not patentably distinct from each other because they have similar limitations as shown below:
17/735,438
11,056,049
1. A display device comprising:

pixels;

5first scan lines connected to the pixels to supply first scan signals to the pixels at a second frequency which corresponds to an image refresh rate of the pixels;

second scan lines connected to the pixels to supply second scan signals different from the first scan signals to the pixels at the second frequency;

third scan lines connected to the pixels to supply third scan signals to the pixels at 10a first frequency; and

data lines connected to the pixels to supply data signals to the pixels based on the second frequency.
1. A display device comprising:

pixels connected to first scan lines, second scan lines, third scan lines, emission control lines, and data lines;

a scan driver configured to supply a bias scan signal to each of the third scan lines at a first frequency and supply a scan signal to each of the first scan lines and the second scan line at a second frequency which corresponds to an image refresh rate of the pixels;

an emission driver configured to supply an emission control signal to each of the emission control lines at the first frequency;

a data driver configured to supply a data signal to the data lines based on at the second frequency; and

a timing controller configured to control the scan driver, the emission driver, and the data driver.
2. The display device, wherein the first frequency is 15greater than the second frequency.
2. The display device, wherein the first frequency is greater than the second frequency.
3. The display device, wherein the second frequency corresponds to a proper divisor of the first frequency.
3. The display device, wherein the second frequency corresponds to a proper divisor of the first frequency.
4. The display device, wherein the first frequency corresponds to twice a maximum refresh rate of the display device.
4. The display device, wherein the first frequency corresponds to twice a maximum refresh rate of the display device.
5. The display device, further comprising:

a first scan driver configured to supply the first scan signals to the first scan lines;

51a second scan driver configured to supply the second scan signals to the second scan lines;

a third scan driver configured to supply the third scan signals to the third scan lines; and

5a data driver configured to supply the data signals to the data lines.
6. The display device, wherein the scan driver comprises:

a first scan driver configured to supply a writing scan signal to the first scan lines at the second frequency;

a second scan driver configured to supply a compensation scan signal to the second scan lines at the second frequency; and

a third scan driver configured to supply the bias scan signal to the third scan lines at the first frequency.
6. The display device, wherein the first scan driver and the second scan driver supply the first scan signals and the second scan signals during a display scan period in one frame period and do not supply the first scan signals and the 10second scan signals during a self-scan period in the one frame period,

wherein the data signal is written to the pixels in the display scan period, and

wherein the third scan driver supplies the third scan signals in the self-scan period so that bias is applied to a driving transistor included in each of the pixels.
7. The display device, wherein the first scan driver and the second scan driver supply the writing scan signal and the compensation scan signal during a display scan period in one frame period and do not supply the writing scan signal and the compensation scan signal during a self-scan period in the one frame period,

wherein the data signal is written to the pixels in the display scan period, and

wherein the third scan driver supplies the bias scan signal in the self-scan period so that bias is applied to a driving transistor included in each of the pixels.
7. The display device, wherein, when the pixels are driven at a maximum refresh rate, the number of repetition times of the display scan period is the same as the number of repetition times of the self-scan period.
8. The display device, wherein, when the pixels are driven at a maximum refresh rate, the number of repetition times of the display scan period is the same as the number of repetition times of the self-scan period.
8. The display device, wherein, when the image 20refresh rate is decreased, the number of the self-scan periods is increased.
9. The display device, wherein, when the image refresh rate is decreased, the number of the self-scan periods is increased.

Claim 9 is dependent on claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/Primary Examiner, Art Unit 2627